DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22 and 24-34 are pending.
Election/Restrictions
Applicant’s election without traverse of Group III (now claims 22 and 24-34) in the reply filed on 3/2/2021 is acknowledged.
	Claims 22 and 24-34 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 and 24-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Analysis
Step 1:  The claims are directed to methods which are a statutory class of invention.
Step 2A: Prong 1: Claims 22 and 27 recite the steps of “comparing the level of fecal chymotrypsin in the stool sample to a normal level of chymotrypsin, wherein the normal level of chymotrypsin is greater than 8.4 U/gram”; and “diagnosing the subject as having a likelihood of drug addiction or alcohol addiction or as having a likelihood of relapsing into the drug addiction or alcohol addiction when the level of fecal chymotrypsin is below the normal level of fecal chymotrypsin” (claim 22, steps (c) and (d) and claim 27, steps (b) and (c)). Claim 31 recites in step (b)  “comparing the level of fecal chymotrypsin in the stool sample to a normal level of fecal chymotrypsin wherein the normal level of fecal chymotrypsin is greater than 8.4 U/gram”; and in step (c) “verifying the diagnosis of the subject as having the drug addiction or the alcohol addiction where the level of fecal chymotrypsin is below the normal level of chymotrypsin.”
The steps of “comparing” the levels of the test sample with the normal level of fecal chymotrypsin; diagnosing the likelihood of disease states or likelihood of relapse based on the comparison; and verifying the diagnosis of the subject also based on the comparison  are abstract ideas. Comparing, diagnosing and verifying are all mental processed that are performed in the human mind. 
Step 2A, Prong 2:   The method fails to integrate the judicial exception into a practical application. That is, there is no real world application of the result from the mental processes.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because spectrophotometric and colorimetric methods of measuring the activity of chymotrypsin in a stool sample are routine and conventional in the art. 
Kaspar et al. (Clin. Chem. (1984) 30(11): 1753-1757; citation 234 in the IDS filed 9/3/2019) teach a photometric method to determine the level of chymotrypsin in stool via a chromogenic substrate to determining exocrine pancreatic insufficiency (abstract; first paragraph, left column). The method comprises solubilizing the enzyme and adding the substrate and measuring the absorbance at 405 nm for about 3 minutes (page 1754, right column, fifth full paragraph). The activity level was determined as “U/g” (see any figure).
Molinari et al. (Clinical Biochemistry (2004) 37: 758-763) teach the colorimetric monitory of fecal chymotrypsin to determine exocrine pancreatic status where the level  is expressed as U/g (abstract; paragraph from page 750-760).
Therefore claims 22 and 24-34 are directed to a judicial exception and are not patent eligible.
Double Patenting
Applicant is advised that should claims 22 and 24-26  be found allowable, claims 27-30  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Independent claim 22 recites two steps the first of which is obtaining a stool sample from the subject and the second which is measuring a level of a fecal chymotrypsin in the stool sample…
Independent claim 27 recites in step (a) measuring a level of fecal chymotrypsin in a stool sample obtained from the subject …
Claims 27 is a substantial duplicate of claim 22 because in claim 27 the step of obtaining a stool sample from the subject is an inherent feature since the sample must come from the subject.
Thus, claims 28-30 are substantial duplicate of claims 24-26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653